Terry, C. J.,
delivered the opinion of the Court—Field, J., concurring.
After a careful examination of the record in this case, we are not able to discern any error which could have operated to defendant’s prejudice.
The question proposed to the witness, Mrs. St. John, to which exception was taken, was not strictly proper, but the answer to it could not possibly have prejudiced the case of defendant.
The evidence of Barker, which was also excepted to, was, in our opinion, properly admitted, as rebutting a presumption sought to be established by the testimony of one of defendant’s witnesses.
The instructions asked by defendant were all given, except the seventh, which was erroneous as offered, and the qualification given with it by the Judge was strictly in accordance with the statute.
Judgment affirmed.